Citation Nr: 0316596	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-07 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Indianapolis, Indiana


THE ISSUE

Entitlement to treatment with dentures supplied by VA.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The agency of original jurisdiction (AOJ) indicates that the 
appellant had active military service from October 8, 1975, 
to November 12, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Medical Administration Service (MAS) of the Richard Roudebush 
VAMC in Indianapolis, Indiana, which denied entitlement to 
treatment with dentures supplied by VA.  (The Board notes 
that although it appears that the VA regional office (RO) in 
Indianapolis, Indiana prepared a July 2001 statement of the 
case and August 2002 supplemental statement of the case, 
these documents were issued by the Indianapolis VAMC.)  

It should also be noted that the appellant's claims file was 
not forwarded to the Board.  Consequently, the Board cannot 
ascertain who the duly appointed representative is in this 
case.  Nevertheless, it appears from correspondence prepared 
by the AOJ that the representative is the American Legion.


REMAND

A review of the appellant's MAS file reveals that, due to an 
outstanding hearing request, this matter is not ready for 
appellate disposition.  On a VA Form 9 (Appeal to Board of 
Veterans' Appeals), which was received by VA in September 
2001, the appellant requested a personal hearing at a local 
VA office before a member of the Board.  Although the veteran 
was afforded a hearing before a MAS Fee Supervisor in August 
2002, review of the folder indicates that the appellant has 
not been afforded a hearing before a member of the Board.

Because the Board may not proceed with an adjudication of the 
appellant's claim without affording him an opportunity to 
present testimony at the requested hearing, a remand is 
required.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2002).  

In addition, as noted above, the only record available to the 
Board is a folder that has been identified as a duplicate MAS 
file that does not contain certain information pertinent to 
the appellant's claim, such as the verification of the 
appellant's period(s) of service or the appointment of a 
representative.  In this regard, the Board notes that the 
appellant's representative indicated at the August 2002 
hearing before a MAS Fee Supervisor that the appellant had a 
claim pending at the Indianapolis RO.  This statement 
suggests that there is a claims folder at the RO that should 
be associated with the MAS file because it could contain 
information pertinent to the appellant's claim, such as the 
verification of the appellant's period of service, the 
appointment of the representative, or further information 
regarding qualification for the benefit sought on appeal.  
Therefore, because this case is being remanded for a travel 
board hearing, upon remand, any pertinent claims folders 
located at the RO should be associated with the appellate 
record.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted on November 9, 
2000.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  
Therefore, upon remand, the Board finds that the AOJ should 
make clear notification under 38 U.S.C.A. § 5103(a) as to the 
remanded issue.  In re-adjudicating this case, the MAS should 
ensure that all notification and development actions required 
by the VCAA are met.  

Therefore, in light of the foregoing and to ensure full 
compliance with due process requirements, this matter is 
remanded for the following:

1.  The AOJ must review the record and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the AOJ 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The appellant should 
also be specifically told of the 
information or evidence he must submit, 
if any, and he should be advised of the 
one-year period for response set forth 
in 38 U.S.C.A. § 5103(b) (West 2002).  

	2.  The AOJ should associate any 
pertinent claims files (or copies 
thereof) with the MAS folder, including 
copies of any claims folders that are 
located at the Indianapolis RO.  

3.  The AOJ should make arrangements to 
have the appellant scheduled for a 
hearing before a member of the Board at 
the RO at the next available opportunity.  
The claims folders and MAS file should be 
made available to the appellant and his 
representative so that they may prepare 
for the hearing.  They should be notified 
of the date and time of the hearing.  If 
the appellant does not appear for the 
scheduled hearing, his representative 
should be afforded the opportunity to 
file a VA Form 646, Statement of 
Accredited Representative in Appealed 
Case, before the case is returned to the 
Board.  

After the expiration of any period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

